DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to projection the optical system comprises a first lens; a second lens positioned on the forward side in the traveling direction of said modulated beam, relative to said first lens; a third lens positioned on the forward side in the traveling direction of said 20modulated beam, relative to said first lens; and a fourth lens positioned on the forward side in the traveling direction of said modulated beam, relative to said first lens, said second lens, and said third lens, said modulation surface and said irradiated surface are optically conjugated with respect to said long axis direction by said third lens and said fourth lens, and said modulation surface and a front focus position of said fourth lens are optically 31 conjugated with respect to said short axis direction by said first lens, said second lens, and said third lens, and said fourth lens condenses a beam having a top hat distribution at said front focus position onto said irradiated surface, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-12, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
The closest prior art of the record, JP 2006072220 A, discloses an image generation device that achieves the same result of the invention of the instant application. However, the prior art of the record generates a Gaussian distribution, i.e. top hat beam distribution, by hanging the postures of the laser light source and the collimator lens and an optical element for angle adjustment and setting, rather than making the structure complicated, i.e. a series of lenses. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879